181 F.2d 848
50-1 USTC  P 9306
EM. H. METTLER & SONS, a corporation, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12361.
United States Court of Appeals Ninth Circuit.
May 12, 1950.Rehearing Denied June 22, 1950.

Geo. H. Zeutzius and A. P. G. Steffes, Los Angeles, Cal., for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Hilbert P. Zarky, Sp. Assts. to Atty. Gen., for respondent.
Before MATHEWS, STEPHENS and HEALY, Circuit Judges.
PER CURIAM.


1
The decision of the Tax Court is affirmed.